DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/27/21 has been entered and fully considered. 
Claims 1-7, 9-22, 24, and 35-39 remain pending. 

Election/Restrictions
Claims 1-7, 9-22, 24 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 2/20/18 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/20/18 is withdrawn.  Claims 35-39, directed to a method for thermocycling are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 1/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9932634 and 10144960 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7, 9-22, 24, 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claims 1, 15 is that the prior art does not teach nor fairly disclose a device for thermal cycling a sample comprising an induction heater and an array of sample wells formed in an electrically conductive material, wherein when received, the array is suspended within the induction heater, wherein each of a plurality of the sample wells comprise a target nucleic acid, a thermostable polymerase, and primers configured for amplification of the target nucleic acid sequence, wherein the polymerase is provided at a concentration of at least 0.5 uM and the primers are each provided at a concentration of at least 2 uM (claim 1) or wherein the polymerase and primers are provided at a ratio of (about 0.03 to about 0.4 polymerase):(total primer concentration), and the polymerase concentration is at least 0.5 uM, in combination with all additional claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799